DETAILED ACTION
Status of the Application
Claims 1-14 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 03/22/2018; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 07/06/2022.
Claims 3-6, 11 have been amended. 
Claims 1-14 remain pending in this application.


Response to Amendment
Applicant’s amendments are acknowledged.
The Applicant elected Invention I (including claims 1-14).
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 use of the word “werein”, lacks proper use, sentence structure, and should be written clearly and concisely. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are directed towards an apparatus of which are among the statutory categories of invention.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-14, under Step 2A claims 1-14 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-14, the independent claims (claims 1 and 13) are directed to managing agricultural data (e.g. receiving soil samples, collecting senor data, storing sales transaction). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interaction such as sales activities . The managing personal behavior is entered into when the user social media activities are monitored, while are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial interaction, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – apparatus, sensors, LED, GNSS, gyroscope, magnetometer, accelerometer, processor, memory, communication interfaces, storage devices; to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0031) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as apparatus, sensors, LED, GNSS, gyroscope, magnetometer, accelerometer, processor, memory, communication interfaces, storage devices. When considered individually, the apparatus, sensors, LED, GNSS, gyroscope, magnetometer, accelerometer, processor, memory, communication interfaces, storage devices claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0054]) “Each of these elements may perform its conventional functions known in the art. In particular, system memory 904 and mass storage device(s) 906 may be employed to store a working copy and a permanent copy of the executable code of the programming instructions implementing the operations described earlier, e.g., but not limited to, operations associated with seed/crop selection, soil management, pesticide and disease control, and harvest/sale, collectively referred to as computing logic 922.” [0024] “As illustrated, in embodiments, integrated agricultural testing and optimization system 100 may include a number of portable integrated agricultural testing and optimization devices 110 (one shown), designed for field use, and cloud servers 120 configured to support portable integrated agricultural testing and optimization devices 110. In embodiments, one or more cloud servers 120 may be located in a fog network. Thus cloud servers 120 may also be referred to as cloud/fog servers 120. Each portable integrated agricultural testing and optimization device 110 may be configured to accept and analyze soils samples (at the not visible side; see FIG. 2). Further, each portable integrated agricultural testing and optimization device 110 may be configured with a number of crop cycle related applications 130, e.g., seed selection application 132, soil management application 134, pest & disease control application 136, and/or buyer and seller linking application 138. In embodiments, seed selection application 132 may be configured to assist a farmer, a social entrepreneur, or their consultant(s) (hereinafter, simply referred generically as “the farmer”) in selecting seed/crop for the soil at a location of an agricultural region. Soil management application 134 may be configured to assist the farmer to manage the nutrient of the soil at the location of the agricultural region. Pest & disease control application 136 may be configured to assist the farmer in managing pest & disease in the soil at the location of the agricultural region, while the seed germinates and the crop grows. Buyer and seller linking application 138 may be configured to assist the farmer in managing the harvesting and selling of the crops.”  ([0048])  “Still referring to FIG. 8, portable integrated agricultural testing and optimization device 804 may be any one of portable integrated agricultural testing and optimization devices 110, 200, 300, or 400 of FIG. 1, 2, 3 or 4. Harvest and sale management application 806 may be buyer and seller linking application 138 of FIG. 1. In embodiments, harvest and sale management application 806 on each device 804 may include repository 822, and 824. Repository 822 may be configured to store buyer quotation information. Repository 824 may be configured to store various harvest/sale transactions. Data in repository 822 may be downloaded from repository 814 in cloud server 802. Data in repository 824 may be periodically uploaded to repository 814 in cloud server 802.” ([0058])  “Referring back to FIG. 9, for one embodiment, at least one of processors 902 may be packaged together with a computer-readable storage medium having some or all of computing logic 922 (in lieu of storing in system memory 904 and/or mass storage device 906) configured to practice all or selected ones of the operations earlier described with references to FIG. 1-8. For one embodiment, at least one of processors 902 may be packaged together with a computer-readable storage medium having some or all of computing logic 922 to form a System in Package (SiP). For one embodiment, at least one of processors 902 may be integrated on the same die with a computer-readable storage medium having some or all of computing logic 922. For one embodiment, at least one of processors 902 may be packaged together with a computer-readable storage medium having some or all of computing logic 922 to form a System on Chip (SoC). For at least one embodiment, the SoC may be utilized in, e.g., but not limited to, a hybrid computing tablet/laptop.”
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 3-6, 10-12 directed to managing agricultural data.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interaction such as sales activities . Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2, 7-9,  14 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 20030208319, Ell , et al. 

Referring to Claim 13, Ell teaches an apparatus for performing agricultural testing and optimization, comprising:
one or more storage devices to store a plurality of repositories of agricultural data for a plurality of agricultural regions (
Ell: Sec. 0065, The reports include, but are not limited to, field location, crop regions, corn yield goals, soil test pH, soil test pH by soil type, crop input recommendations, product summary, application costs, etc.
Ell: Sec. 0176, The report includes a map showing the field boundary and sample locations. The sample locations are labeled with the soil test value. A user can select several options to customize the report, such as color-coded maps with legends, roads, rivers, and soil survey information.);
Ell: Sec. 0004, 0005, 0159 describes the recommendation of products and information for a recommended agricultural location and crop regions, in which the locations and regions are stored in a server database at 0159.

one or more processor and memory arrangements to host and operate a plurality of cloud/fog data analytics tracking and services to provide agricultural testing and optimization support services to a plurality of portable integrated agricultural testing and optimization devices that operate in a plurality of locations of the plurality of agricultural regions (
Ell: Sec. 0051, 0054, 0055, 0079, 0140, 0185 describes the tracking of weather, in which weather includes cloud/fog.);
wherein the plurality of portable integrated agricultural testing and optimization devices with support of the apparatus, provide in field agricultural testing and optimization (
Ell: Sec. 0045, 0055, 0065, 0151, 0235, describes testing and optimizing of soil which includes fields).

Referring to Claim 14, Ell teaches the apparatus of claim 13, wherein the plurality of repositories of agricultural data comprise a cloud/fog repository of optimum soil and crop combination for the various agricultural regions, a cloud/fog repository of registered seeds, a cloud/fog repository of nutrient measurements from multiple sources, a cloud/fog repository of crop problems and associated pesticides and additives, a cloud/fog repository of various suppliers of various pesticides and additives, or a repository to store buyer quotation information, or a repository to store various harvest/sale transactions (
Ell: Sec. 0042, 0043, 0221, describes the a plurality of source of agricultural data that includes the combination of agricultural products for crops, which include fields and location.).



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, and 12 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20030208319 , Ell , et al. to hereinafter Ell in view of United States Patent Publication US 20160025624, Mucci, et al. 

Referring to Claim 1, Ell teaches an apparatus for performing agricultural testing and optimization, comprising:
a cavity (See Mucci) to receive a container  (See Mucci) of soil nutrient solution sample of a location in an agricultural region (
Ell: Sec. 0086, 0123 describes the collection of soil and data);
one or more sensors to collect sensor data from the soil nutrient solution sample (
Ell: Sec. 0049, 0050, describes usage of sensors when analyzing soil samples);
one or more agricultural testing and optimization applications to perform agricultural testing and optimization for the location, based at least in part on the sensor data collected from the soil nutrient solution sample (
Ell: Sec. 0049, 0050, describes usage of sensors when analyzing soil samples, while 0045, 0055 teaches the testing of soil.  
Ell: Sec. 0242, 0250, describes the optimization of agriculture.
Ell: Sec. 0049, 0050, describes usage of sensors when analyzing soil samples).

a cavity to receive a container (
Mucci: Sec. 0055, According to one embodiment, a PSA gasket can be used to define the channel that forms the uptake well 34, and a sheet of polymer film can be used to form a closed, cylindrical channel that makes up the uptake well 34.
Mucci: Sec. 0055, environmental samples such as soil or water samples, such as standing water, pond, river, lake, ocean, for composition analysis and monitoring of microorganisms and/or contamination, etc.).
Mucci describes a system for creating a holding and receiving of soil samples, the Examiner is interpreting this as a container with a cavity.

Ell and Mucci are both directed to the analysis of agricultural data (See Ell at 0045, 0056, 0167; Mucci at 0072, 0075). Ell discloses additional entities such as sample data can be considered (See Ell at 0041). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ell, which teaches detecting and repairing agricultural information in view of Mucci, to efficiently apply analysis of agricultural data to enhancing the capability to process sample agriculture data in a device. (See Mucci at 0008-0017).


Referring to Claim 2, Ell teaches the apparatus of claim 1, wherein the cavity is elongated cylindrical in shape, and the container is similarly elongated and cylindrical in shape, and the cavity and the container are complementarily sized (
Ell: Sec. 0045, describes the disclosure of for collecting and processing of Soil
Ell: Sec. 0076, describes the disclosure of a cylinder representation for the collection of soil).

Referring to Claim 7, Ell teaches the apparatus of claim 1, wherein the one or more agricultural testing and optimization applications include a seed/crop recommendation application to recommend seed/crop for the location, and the apparatus further comprises a local repository of prior soil measurements of the agricultural region, a local repository of crops suitable for the agricultural region, a local repository of seeds suitable for the agricultural region, or a local repository of prior seed/crop recommendations for the agricultural region (
Ell: Sec. 0005, 0226 describes the recommendation of products and information for a recommended agricultural location. 0065 describes the recommendations of crop. 0055 teaches previously agricultural and harvest information that includes the measurement of soil samples.).

Referring to Claim 8, Ell teaches the apparatus of claim 1, wherein the one or more agricultural testing and optimization applications include a soil management recommendation application to provide soil management recommendations for crops being grown at the location, and the apparatus further comprises a local repository of optimum soil and crop combinations for the agricultural region (
Ell: Sec. 0165, Soil Survey Management System 312. Base Data Management System 172 also internally accesses Spatial Data Management System 168. The input to Base Data Management System 172 is Background Data 120.
Ell: Sec. 0055, 0089, 0159, 0167, 0177, describes the organizing and managing of soil which includes recommendation and optimization based on location).

Referring to Claim 12, Ell teaches the apparatus of claim 1, wherein the apparatus is a portable device (
Ell: Sec. 0072, The information is entered manually, either in the field using a portable computer or with an office computer using hand-written notes collected in the field. The information collected is referred to as Scout Data 110, which is stored on a disk or other type of portable storage medium and transferred to Mapping Software 100 as Agronomic Data 118.
Ell: Sec. 0070, Farm GPS System 145 is generally located on a remote or portable computer. Farm GPS System 145 automatically records the perimeter of a field using a portable computer, which may be carried in a back-pak, on a four-wheeler, or with any type of transportation that can traverse the targeted field. The portable computer allows the user to enter meta data related to the field.).


Claims 3-6 and 11 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20030208319 , Ell , et al. to hereinafter Ell in view of United States Patent Publication US 20160025624, Mucci, et al. to hereinafter Mucci in view of United States Patent Publication US 20160091433, Baxi, et al.

Referring to Claim 3, Ell teaches the apparatus of claim 1, Ell in view of Mucci does not explicitly teach wherein the one or more sensors include one or more red-blue-green (RGB) color sensors, and the apparatus further includes one or more light-emitting diode (LED) light sources to project light onto RGB color sensors through the soil nutrient solution sample.
However, Baxi teaches wherein the one or more sensors include one or more red-blue-green (RGB) color sensors, and the apparatus further includes one or more light-emitting diode (LED) light sources to project light onto RGB color sensors through the soil nutrient solution sample. (
Baxi : Sec. 0026, 0082, describes a sensor that measure soils which includes RGB light sensors.).

Ell, Mucci, and Baxi are all directed to the analysis of agricultural data (See Ell at 0045, 0056, 0167; Mucci at 0072, 0075; Baxi at 0033). Ell discloses additional entities such as sample data can be considered (See Ell at 0041). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ell in view of Mucci, which teaches detecting and repairing agricultural information in view of Baxi, to efficiently apply analysis of agricultural data to improving the use of devices for processing agricultural information . (See Baxi at 0015, 0040).

Referring to Claim 4, Ell teaches the apparatus of claim 3, werein the apparatus includes the one or more sensors (
Ell: Sec. 0049, 0050, describes usage of sensors when analyzing soil samples),

Ell does not explicitly teach a body that defines an interior space to house the cavity and the one or more applications, wherein the body is substantially sealed to prevent ambient light from entering the interior space.
However, Baxi teaches a body that defines an interior space to house the cavity and the one or more applications, wherein the body is substantially sealed to prevent ambient light from entering the interior space (
Mucci: Sec. 0017, spectroscopy device may use infrared filters to block unwanted light.
Mucci: Sec. 0055, According to one embodiment, a PSA gasket can be used to define the channel that forms the uptake well 34, and a sheet of polymer film can be used to form a closed, cylindrical channel that makes up the uptake well 34.).
Mucci describes a system for creating a holding for samples that will block out light, the Examiner is interpreting this as a cavity.

Ell and Mucci are both directed to the analysis of agricultural data (See Ell at 0045, 0056, 0167; Mucci at 0072, 0075). Ell discloses additional entities such as sample data can be considered (See Ell at 0041). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ell, which teaches detecting and repairing agricultural information in view of Mucci, to efficiently apply analysis of agricultural data to enhancing the capability to process sample agriculture data in a device. (See Mucci at 0008-0017).

Referring to Claim 5, Ell teaches the apparatus of claim 1, Ell in view of Mucci does not explicitly teach wherein the one or more sensors include an array of electrochemical sensors disposed on an integrated circuit.
However, Baxi teaches wherein the one or more sensors include an array of electrochemical sensors disposed on an integrated circuit. (
Baxi: Sec. 0001, Embodiments generally relate to chemical sensors. More particularly, embodiments involve a sensor apparatus that is to determine a value of a chemical parameter based on a color shade and methods thereof.
Baxi: Sec. 0035, The method 52 may be implemented using a sensor apparatus such as, for example, the sensor apparatus 10 (FIGS. 1A-1C, FIG. 2, FIG. 3), already discussed. The method 52 may be implemented as one or more modules in a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., in configurable logic such as, for example, programmable logic arrays (PLAs), field programmable gate arrays (FPGAs), complex programmable logic devices (CPLDs), in fixed-functionality hardware logic using circuit technology such as, for example, application specific integrated circuit (ASIC), complementary metal oxide semiconductor (CMOS) or transistor-transistor logic (TTL) technology, or any combination thereof.).
Baxi describes the chemical sensor that works with integrated circuit, with the Examiner is interpreting as electrochemical sensors disposed on an integrated circuit

Ell, Mucci, and Baxi are all directed to the analysis of agricultural data (See Ell at 0045, 0056, 0167; Mucci at 0072, 0075; Baxi at 0033). Ell discloses additional entities such as sample data can be considered (See Ell at 0041). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ell in view of Mucci, which teaches detecting and repairing agricultural information in view of Baxi, to efficiently apply analysis of agricultural data to improving the use of devices for processing agricultural information . (See Baxi at 0015, 0040).

Referring to Claim 6, Ell teaches the apparatus of claim 1, Ell in view of Mucci does not explicitly teach wherein the one or more sensors include one or more global network satellite system (GNSS) sensors, a gyroscope, a magnetometer, and an accelerometer.
However, Baxi teaches wherein the one or more sensors include one or more global network satellite system (GNSS) sensors, a gyroscope, a magnetometer, and an accelerometer. (
Baxi: Sec. 0064, one or more sensors 126 (e.g., color sensors, temperature sensors, ambient light sensors, accelerometers), a battery 130 and mass storage 128 (e.g., optical disk, hard disk drive/HDD, flash memory).).

Ell, Mucci, and Baxi are all directed to the analysis of agricultural data (See Ell at 0045, 0056, 0167; Mucci at 0072, 0075; Baxi at 0033). Ell discloses additional entities such as sample data can be considered (See Ell at 0041). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ell in view of Mucci, which teaches detecting and repairing agricultural information in view of Baxi, to efficiently apply analysis of agricultural data to improving the use of devices for processing agricultural information . (See Baxi at 0015, 0040).

Referring to Claim 11, Ell teaches the apparatus of claim 1, wherein the apparatus includes: a processor and memory arrangement to host and operate the one or more agricultural testing and optimization applications (
Ell: Sec. 0044, 0177, 0198, describes the memory and processor for operating the application that is managing and optimization of agriculture.);

Ell in view of Mucci does not explicitly teach one or more communication interfaces to facilitates the one or more agricultural testing and optimization applications in communication with one or more cloud servers, wherein the Attny Docket No. 127075-236389 (P114623-US)one or more communication interfaces includes one or more of a cellular communication interface, a WiFi communication interface, a Bluetooth® communication interface, and a near field communication interface; a touch screen to facilitate user interactions with the one or more agricultural testing and optimization applications
However, Baxi teaches these limitations
one or more communication interfaces to facilitates the one or more agricultural testing and optimization applications in communication with one or more cloud servers, wherein the Attny Docket No. 127075-236389 (P114623-US)one or more communication interfaces includes one or more of a cellular communication interface, a WiFi communication interface, a Bluetooth® communication interface, and a near field communication interface (
Baxi: Sec. 0064 describes cellular, wifi, Bluetooth. Then, 0042, 0063, 0067 teaches cloud computing in which the Examiner is interpreting as cloud server);

a touch screen to facilitate user interactions with the one or more agricultural testing and optimization applications (
Baxi: Sec. 0022, FIG. 2 demonstrates that the sensor apparatus 10 may be integral with a computing platform, such as a mobile computing platform 30 b (e.g., a smart phone)
Baxi: Sec. 0036, a smart phone application may be launched to input identification data including a name, a label, and/or a category for a new digitized reference shade chart. In addition, the processing block 54 provides for setting identification data associated with, e.g., the test strip 44 (FIG. 5), discussed above. For example, a smart phone application may be launched to input identification data including test strip details, such as a test strip manufacturer, a test strip catalog number, a test strip serial number, a test strip name, and so on. The identification data may be input automatically, may be entered by a user in response to a prompt, via a menu, etc.
Baxi: Sec. 0039, For example, a sensor apparatus may be a wireless accessory device that operates in conjunction with the application 36 (FIG. 4), discussed above, residing on a computing platform (e.g., smartphone, tablet, etc.). A user may successively position the sensor apparatus on each color area (e.g., of a printed color reference) and click a button on the sensor apparatus.).
Baxi describe the user of a smart device which has displays on touchscreens for making selections.

Ell, Mucci, and Baxi are all directed to the analysis of agricultural data (See Ell at 0045, 0056, 0167; Mucci at 0072, 0075; Baxi at 0033). Ell discloses additional entities such as sample data can be considered (See Ell at 0041). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ell in view of Mucci, which teaches detecting and repairing agricultural information in view of Baxi, to efficiently apply analysis of agricultural data to improving the use of devices for processing agricultural information . (See Baxi at 0015, 0040).

Claims 9 and 10 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20030208319 , Ell , et al. to hereinafter Ell in view of United States Patent Publication US 20160025624, Mucci, et al. to hereinafter Mucci in view of United States Patent Publication US 20020183867, Gupta, et al.
	
Referring to Claim 9, Ell teaches the apparatus of claim 1, wherein the one or more agricultural testing and optimization applications Ell in view of Mucci does not explicitly teach include a pesticide or additive recommendation application to provide pesticide or additive recommendations for crops being grown at the location, and the apparatus further comprises a local repository of pest and disease diagnostic information, a local repository of known crop problems and associated pesticide and additive treatment information, or a local repository of local suppliers of pesticide and additives.
However, Gupta teaches include a pesticide or additive recommendation application to provide pesticide or additive recommendations for crops being grown at the location, and the apparatus further comprises a local repository of pest and disease diagnostic information, a local repository of known crop problems and associated pesticide and additive treatment information, or a local repository of local suppliers of pesticide and additives. (
Gupta: Sec. 0123, This deals with the decisions of nutrient management. Based on the soil test reports, the schedule and quantity of inputs required to be applied is suggested.
Gupta: Sec. 0181, Specific information like, for e.g., if crop Rice is affected by some pests, then if one wishes to know about the pest or the chemicals to be applied to cure it, the information is available. Thus one can find information on topics such as crops, varieties, soil types, nutrients, pest, diseases, water management and weeds to name a few.
Gupta: Sec. 0220, After this information is entered into the system the recommendations based on the actual conditions might change. This is because the system provides site-specific and situation-specific information The recommendations are dynamic. Since the farmer has applied 75 kgs of Urea while the suggested quantity was 50 kgs, the subsequent recommendations would take this into account and thereby change accordingly. Previously, the 25 kgs of Zinc was recommended, after the Urea dosage has been entered the revised Zinc recommendation becomes 20 kgs.
Gupta: Sec. 0221, if the farmer wants to find information about a particular farm input such as Micro-nutrient FeSO4 and the dosage to be applied for Cotton, he can through the hyperlinks arrive at the information. Also the farmer when he sees a particular pest having attacked his crop can obtain information about it. If the crop Cotton is affected by pest Stemborer, then he can find the information about Stemborer as also the disease which it could lead to i.e., Blast along with the information about the disease. Also the symptoms of the disease is provided as in Blast the symptom is White Ear Heads. Along with the information about the pest, diseases and the symptoms the chemicals which could check the pest and diseases is also provided, as in this case the chemical being Monocrotophos along with the recommended dosages 1 ml/liter.).
Gupta describes the testing of agricultural, harvesting, and recommendations. Gupta also disclose specific information which includes pest, disease, treatment, and other information

Ell, Mucci, and Gupta are all directed to the analysis of agricultural data (See Ell at 0045, 0056, 0167; Mucci at 0072, 0075; Gupta at 0013, 0026, 0032, 0083). Ell discloses additional entities such as sample data can be considered (See Ell at 0041). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ell in view of Mucci, which teaches detecting and repairing agricultural information in view of Gupta, to efficiently apply analysis of agricultural data to improving the use of devices for processing agricultural information to include sales data . (See Gupta at 0046, 0048, 0150).


Referring to Claim 10, Ell teaches the apparatus of claim 1, wherein the one or more agricultural testing and optimization applications Ell in view of Mucci does not explicitly teach include a harvest and sale recommendation application to assist a farmer in harvest or sale transactions, and the apparatus further comprises a local repository of crop buyer quotations, or a local repository of harvest/sale transactions. 
However, Gupta teaches include a harvest and sale recommendation application to assist a farmer in harvest or sale transactions, and the apparatus further comprises a local repository of crop buyer quotations, or a local repository of harvest/sale transactions (
Gupta: Sec. 0076, at the request of the user, the transactions/quotations are stored in the data-warehouse to be used by the user at a later stage.
Gupta: Sec. 0123, This deals with the decisions of nutrient management. Based on the soil test reports, the schedule and quantity of inputs required to be applied is suggested.
Gupta: Sec. 0134, Similarly the dates and quantity of output harvested is recorded in the output details while the quantity and dates of sale of output are recorded in the sales details.
Gupta: Sec. 0162, Based on the actual farm activities like sowing, with interaction with the standard Package Of Practices contained in the Crop Information module, the date of harvest is suggested. Based on this and the expected price trends of the output, the sales schedule is suggested. The sales schedule's objective is to maximize the value realization of the output while optimizing the cost of capital.).
Gupta describes the testing of agricultural, harvesting, and sales data that provides recommendations.

Ell, Mucci, and Gupta are all directed to the analysis of agricultural data (See Ell at 0045, 0056, 0167; Mucci at 0072, 0075; Gupta at 0013, 0026, 0032, 0083). Ell discloses additional entities such as sample data can be considered (See Ell at 0041). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ell in view of Mucci, which teaches detecting and repairing agricultural information in view of Gupta, to efficiently apply analysis of agricultural data to improving the use of devices for processing agricultural information to include sales data . (See Gupta at 0046, 0048, 0150).



	
Response to Arguments
Applicant’s arguments filed 07/06/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 07/06/2022 .

Regarding the restriction, the Applicant's election with traverse of Group I in the reply filed on 07/06/2022 is acknowledged. The traversal is on the ground(s) that the Applicant disagrees with the assertion that the claims of Group I and II are directed to distinct subcombinations. More particularly, Applicant disagrees with the assertion that claim 1-14 of Group I and 15-25 of Group II, with emphasis on claims 21-25 will require a serious search burden. Therefore, Applicant respectfully asserts that the restriction of claims 1-14 from claims 15-25 is improper. The Examiner respectfully disagree as claim 1-14 of Group I is directed to a different invention from claims 15-25 of Group II as the features and elements of group II are different than those of Group I. Thus, the Applicant arguments are not found persuasive because the dependent claims for each subcombination are uniquely distinct presents a significant search burden. The requirement is still deemed proper and is therefore made FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiang et al., U.S. Pub. 20170090068, (discussing the analyzing of soil with the use of sensors).
Datta et al., W.O. Pub. 2016193898, (discussing the recommending of crop yields and harvest).
Castle et al., Factors Influencing Producer Propensity for Data Sharing & Opinions Regarding Precision Agriculture and Big Farm Data, https://digitalcommons.unl.edu/cgi/viewcontent.cgi?article=1051&context=ageconworkpap,  University of Nebraska – Lincoln Presentations, Working Papers, and Gray Literature: Agricultural Economics Department, 2016, (discussing the monitoring and producing of agriculture.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624